DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 08/01/2019.  The concurrently filed preliminary amendment having been entered, claims 1-21 are currently pending and under examination herein.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits.  An initialed copy of the IDS is included with the mailing of this Office action. 

Objection – Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both a fluidized bed reactor and each of temperature indicator Ts, static probe R and continuity additive feed in Figure 11.  Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Objection – Claim(s)
	Claim 9 is objected to because of the following informalities: in line 2, the word “from” appears superfluous, and as such, should be deleted.   Appropriate correction is required.  

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kapur et al (US 2015/0259445 A1).
	Regarding Claims 1-3, reference to Kapur et al describes a method of forming polyethylene polymer comprising: polymerizing ethylene and hexene comonomer in a fluidized bed reactor in the presence of a metallocene catalyst (i.e., Hf-based metallocene), hydrogen and at least one condensing agent.  See paragraphs [0056]-[0059] and Tables 1-2, Inventive Compositions 2 and 3.  Both compositions were formed by controlling the content of hydrogen and isopentane (as condensing agent) in the fluidized bed reactor at conditions sufficient to form the polyethylene polymer having a melt index (I2) and a density within the respective ranges claimed herein – e.g., 0.53 g/10 min and 0.917 g/cm3 (per claims 2, 3).  Further, as reported in Table 2, the sufficient conditions comprise a reaction temperature of from 60oC to 120oC and a residence time of from 0.5 hr to 5 hours, specifically a bed temperature of 75oC and a reactor residence time of 2.46 or 2.49 hours.  As such, Kapur et al specifically disclose all positive claim limitations directed to polymerization conditions and polyethylene polymer properties.  Therefore, the claimed effect of “reducing gels in a polyethylene polymer,” though not specifically recognized by Kapur et al, is reasonably presumed an inevitable result of preparing the Inventive Composition 2 or 3 according to the method disclosed therein.  See MPEP 2112.02 (II). Thus, there is a plausible basis for finding, prima facie, that the reference method falls within the scope of present claim 1.  Accordingly, there is sufficient evidence in the record to justify shifting the burden to applicants to show otherwise as per In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
2 ppm/C2 mol% (see Table 2, Inventive Compositions 2 and 3, respectively). 
	Regarding Claim 5, Kapur et al disclose the method of claim 1, but the reference is silent as to increasing the hydrogen concentration if the melt index (I2) decreases.  However, the claim language “increasing the hydrogen concentration if the melt index (I2) decreases” is a contingent limitation that requires increasing the hydrogen concentration only if the melt index decreases.  Since claim 5 does not positively require a decrease in melt index to occur, the broadest reasonable interpretation of the claim requires no increase in the hydrogen concentration.  See MPEP 2111.04 (II) (claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). Hence, claim 5 is considered readable on a content of hydrogen as utilized in Kapur et al to prepare the Inventive Compositions 2 and 3.   
	Regarding Claim 6, Kapur et al disclose the method of claim 1, wherein the comonomer is hexene and the at least one condensing agent is isopentane (see Table 2, Inventive Compositions 2 and 3).  
	Regarding Claim 7, Kapur et al disclose the method of claim 1, wherein the metallocene catalyst (used to prepare the Inventive Compositions 2 and 3) is a hafnocene metallocene catalyst (see paras [0057], [0059]).  Kapur et al further teach embodiments wherein the hafnocene based catalyst system may comprise an alumoxane; in the alternative methalumoxane, which may be co-supported on a support material, and wherein the support material may be a silica material having an average particle size as determined by Malvern analysis of from 1 to 60 mm (see paras [0048]-[0049]).  In light of these teachings, it would have been obvious to one of ordinary skill in the art to utilize a hafnocene metallocene catalyst contacted with methyl alumoxane supported on silica, as claimed, to prepare the 2 and density within the respective ranges claimed herein.   
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shannon et al (US 7090927 B2) is cited as pertinent to films of polyethylene compositions having OCS gel counts ranging from 28 to 36 (note Table 6).  The polyethylene compositions were not prepared in the presence of at least one condensing agent and at conditions comprising a residence time of 0.5 hr to 5 hours.  

Allowable Subject Matter
	Claims 8 and 10-21 are allowed.  Claim 9 is allowable in substance.  

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have 
/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



/FMTeskin/04-12-21